Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered May 14, 2002, convicting her of attempted murder in the second degree and assault in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that she complied with the conditions of the plea agreement, and therefore was entitled to dismissal of the charge of attempted murder in the second degree *438and to a sentence of probation under the terms of the agreement. However, this contention is unpreserved for appellate review because the defendant did not raise it at sentencing and did not move to withdraw her plea or vacate the judgment on this ground (see People v Rooney, 299 AD2d 565 [2002]; People v Owens, 294 AD2d 603 [2002]). In any event, the contention is without merit. Florio, J.P., Krausman, Townes, Mastro and Fisher, JJ., concur.